DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	This action is in response to papers filed 7/28/2021.
Applicant's election with traverse of group 3, claims 25, 28, 37, DPC4 genotype and RUNX3 expression, and radiotherapy as treatment in the reply filed on 4/24/2019 is acknowledged.  The traversal is on the ground(s) that the response asserts the claims as a whole are drawn to the examination of DPC4 and RUNX3 together for determination of treatment decisions.  This is not found persuasive because the linking technical feature of the claims is examination of DPC4 and RUNX3.  Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 2-15, 26, 27, 31, 35-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/24/2019.
Claims 3-15, 25-28, 31, 35, 37-44 are pending.
Claims 25 and 37 have been amended.
Claims 43-44 has been added by amendment.
Claims 25, 28, 37-44 are being examined.
The previous 112(a) written description rejection and scope of enablement has been withdrawn in view of the amendment.
.
Priority
The instant application was filed 11/17/2017 and is a national stage entry of PCT/US2016/033378, International Filing Date: 05/19/2016 and claims priority from provisional application 62163842, filed 05/19/2015.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/163842, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims recite, “local therapy.”  Review and searching of the provisional application did not reveal support or antecedent basis for the breadth of any local therapy.  While the last paragraph on page 21-22 discusses locally advanced pancreatic cancer and treatment generally with chemotherapy or radiation therapy it does not 
Further claims 43 has been added by amendment and recites, “a) a neoadjuvant therapy comprising a systemic therapy, followed by a main therapy comprising tumor resection, when the pancreas cancer cells are (i) positive for expression of DPC4 and (ii) positive for expression of RUNX3, (i) and (ii) together being indicative of a risk of metastatic spread of the pancreas cancer; (b) a main therapy comprising tumor resection, followed by an adjuvant therapy comprising a local therapy, when the pancreas cancer cells are (i) positive for expression of DPC4 and (ii) negative for expression of RUNX3, (i) and (ii) together being indicative of a risk of local proliferation and/or local recurrence of the pancreas cancer; or (c) a main therapy comprising tumor resection, followed by an adjuvant therapy that comprises (1) a systemic therapy and (2) a local therapy, when the pancreas cancer cells are (i) negative for expression of DPC4 and (ii) positive for expression of RUNX3 expression, (i) and 7Application No. 15/575,222 Reply to Office Action dated January 28, 2021 (ii) together being indicative of both a risk of metastatic spread and a risk of local proliferation and/or local recurrence of the pancreas cancer”  The provisional discusses treating based on increased or decreased expression relative to normal control samples from the pancreas of the subject.  However the provisional application does not “positive for 
Response to Arguments
The response traverse the priority objection asserting the paragraph from the bottom of page 21 to the top of page 22 in the provisional application supports the amendment.  As detailed in the objection, the cite portion while discussing locally advance pancreatic cancer.  The cited paragraph continues by discussing chemotherapy in general and later discusses radiation therapy including radiation therapy localized by needles, seeds, wires, or catheters where are placed directly into or near a tumor.
The standard for satisfying the written description requirement is whether the disclosure “allow[s] one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” Alcon Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1190 (Fed. Cir. 2014) (quoting Enzo Biochem, Inc. v. Gen—Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002). “[T]he critical inquiry is whether the patentee has provided a description that ‘in a definite way identifies the claimed invention’ in sufficient detail that a person of ordinary skill would understand that the inventor was in possession of it at the time of filing.” Alcon, 745 F.3d 1190-91 (quoting AriadPharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)). However, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352.
Applicant is reminded that obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not 
Thus the claims to the breadth of a local therapy lack adequate written description. The priority objection can be overcome by amending the claims to be limited to local radiation therapy.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on7/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 has been added by amendment and recites, “a) a neoadjuvant therapy comprising a systemic therapy, followed by a main therapy comprising tumor resection, when the pancreas cancer cells are (i) positive for expression of DPC4 and (ii) positive for expression of RUNX3, (i) and (ii) together being indicative of a risk of metastatic spread of the pancreas cancer; (b) a main therapy comprising tumor resection, followed by an adjuvant therapy comprising a local therapy, when the pancreas cancer cells are (i) positive for expression of DPC4 and (ii) negative for expression of RUNX3, (i) and (ii) together being indicative of a risk of local proliferation and/or local recurrence of the pancreas cancer; or (c) a main therapy comprising tumor resection, followed by an adjuvant therapy that comprises (1) a systemic therapy and (2) a local therapy, when the pancreas cancer cells are (i) negative for expression of DPC4 and (ii) positive for expression of RUNX3 expression, (i) and 7Application No. 15/575,222 Reply to Office Action dated January 28, 2021 (ii) together being indicative of both a risk of metastatic spread and a risk of local proliferation and/or local recurrence of the pancreas cancer”  The specification and originally filed claims disclose treating based on increased or decreased expression relative to normal control samples from the pancreas of 
Thus the amendment has introduced new matter.
Response to Arguments
This is a new grounds or rejection necessitated by amendment.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, 37-44   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 has been amended to recite,  in (a) “(i) and (ii) together being indicative of a risk of metastatic spread of the pancreas cancer,”  in (b) “(i) and (ii) together being indicative of a risk of local proliferation and/or local recurrence of the pancreas cancer,” “ and  in (c) “(i) and (ii) together being indicative of both a risk of metastatic spread and a risk of local proliferation and/or local recurrence of the pancreas cancer.”  The metes and bounds of the claim are unclear as to what (i) and (ii) in each recitation is 
Claims 28 and 37-42 are rejected as they depend from claim 25.
Claim 43 has been added by amendment.  Claim 43 recites in (a) “(i) and (ii) together being indicative of a risk of metastatic spread of the pancreas cancer,”  in (b) “(i) and (ii) together being indicative of a risk of local proliferation and/or local recurrence of the pancreas cancer,” “ and  in (c) “(i) and (ii) together being indicative of both a risk of metastatic spread and a risk of local proliferation and/or local recurrence of the pancreas cancer.”  The metes and bounds of the claim are unclear as to what (i) and (ii) in each recitation is referencing as there are 3 (i) and 3(ii) in the claim.  Further it is unclear if the recitations are intended to set forth an intended outcome or are intended to be a positive active step.  Finally the recitations recite , “risk.”  “Risk” is a relative term that can encompass increased risk or decreased risk.  The claim further does not identify what the risk or the recitations is relative to.  
Further claim 43 recites, “(ii) positive for expression of RUNX3”   and “(ii) negative for expression of RUNX3.”  The specification does not provide any indication what is required of positive for RUNX3 expression versus negative for runx3 expression.  XUE (Genetic and Molecular Research (2013) volume 13, pages 3940-3946) teaches, “Cells expressing RUNX3 protein accounted for 45.5 ± 26.2% in pancreatic tumor, compared to 6.9 ± 6.0% in the adjacent tissues. The proportion of RUNX3-positive cells 
Response to Arguments
These are new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 43-44, is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Whittle (Cell (2015), volume 161, pages 1345-1360).
Claim 25 provides 3 different treatment regimens based on RUNX3 expression in pancreas cancer cells and DPC4 status.  The treatments are in the alternative and thus the teachings of one of the alternative treatments anticipates the claims.
Claim 43 provides 3 different treatment regimens based on RUNX3 expression in pancreas cancer cells and DPC4 status.  The broadest reasonable interpretation of RUNX3 negative consistent with the specification is any low expression. The treatments are in the alternative and thus the teachings of one of the alternative treatments anticipates the claims.
Whittle teaches, “High levels of RUNX3 increase the migratory and metastatic potential of both murine and human PDA cells, which, in the context of intact DPC4, defines the most likely cause of death. These patients would likely benefit most from initial systemic therapy followed by resection given the comparatively lower risk for local growth. Patients with resectable disease and low RUNX3 levels benefit less from systemic treatment up front and should instead be resected (or treated with a short course of radiation prior to resection, if needed). Patients with high RUNX3 and complete loss of DPC4 pose the greatest challenge: if neoadjuvant therapy is attempted at all, it may make sense to invert the normal sequence and give a short course of chemoradiation to achieve some local control prior to systemic cytotoxics.”  (page 1358, 1st column)

Whittle teaches pancreas tumor biopsies were analyzed figure 6.
Response to Arguments
The response traverses the rejection asserting the instant inventor is a co-author on the paper by Whittle and thus is disqualified.  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2153.01 (a) states:
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.
As the instant response has not provided a declaration under 37CFR 1.130 to address the inventorship issue the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,  28, 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidalgo ( The New England Journal of Medicine (2010), volume 362, pages 1605-1617), Xue (Genetic and Molecular Research (2014), pages 3940-3946, and Wang (Cancer Research (2006) volume 66, pages 9722-9730), Li  (J Clinical Pathology (2004) volume 57, pages 294-299), and Iacobuzio-Donahue,( J Clin Oncol(2009) volume 27:1806-1813.)
It is noted the specification while suggesting different treatments (or overlapping as detailed below), the specification provides no evidence or data with respect to the suggested treatments relative to the DPC4 genotype and RUNX3 expression levels.
The broadest reasonable interpretation of claim 25 in view of the numerous conditional  steps  (or steps in the alternative) including clause (b) which reads on applicants election of DPC4 genotype and RUNX3 expression, and radiotherapy as treatment is that the claim requires surgical resection of the tumor and examination of DPC4(Smad4) genotype and RUNX3 expression. 
(i) and (ii) together being indicative of a risk of metastatic spread of the pancreas cancer,”  in (b) “(i) and (ii) together being indicative of a risk of local proliferation and/or local recurrence of the pancreas cancer,” “ and  in (c) “(i) and (ii) together being indicative of both a risk of metastatic spread and a risk of local proliferation and/or local recurrence of the pancreas cancer” do not clearly require a positive active step and thus appear set forth the intended outcome of the claim.  
In view of the newly presented dependent claims 38-42, (a) treatment of pancreatic cancers with DPC4 positive cells and increased expression of Runx3 requires a systemic neoadjuvant therapy followed by resection and a systemic  adjuvant therapy.
(b) in cells that are heterozygous for DPC4 and have similar expression levels to normal pancreas cells the claim requires resection followed by local therapy.  However, claims 39 and 40 allow for treatment with systemic adjuvant and local neoadjuvant therapy.  
(c)  requires resection and adjuvant therapy, where the adjuvant therapy is local and systemic when the cancer is DPC4 negative and increased RUNX3.  Claim 42 draws the method to the use of adjuvant and local neoadjuvant therapy.  
Thus (b) and (c ) in view of dependency appear to allow for the same treatment.
Further the metes and bounds of the claim are unclear with respect to what is required of similar expression and heterozygous relative to a single DPC4 positive pancreas cells.  
The art of record as demonstrated below demonstrates that role of DPC4 in pancreatic cancer was known and loss of DPC4 is indicative of progression in 
Iacobuzio-Donahue teaches, “ locally advanced carcinomas from patients with no documented metastatic disease uncommonly showed loss of Dpc4 expression (22%) as compared with carcinomas from patients with extensive metastatic burden (100s to 1,000s) in which the rates of Dpc4 loss approached 75%.”(page 1811, 2nd column). 
Iacobuzio-Donahue teaches, “our observations do indicate that fundamental molecular differences exist in a primary pancreatic carcinoma that underlies aggressive behavior or may influence response to treatment.28,29-31 Our findings may also clarify previous findings correlating DPC4 status in surgically resected primary pancreatic cancers with patient outcome. Since loss of Dpc4 immunolabeling reflects an increased likelihood of the patient developing widespread metastasis, it should not be surprising that surgical series have reported a poorer survival in patients with pancreatic cancers with DPC4 inactivation.32,33 Thus, it may be conceivable that patients with DPC4 positive carcinomas would receive a greater clinical benefit from intensive local control by chemoradiotherapy compared to patients with DPC4 negative carcinomas in which systemic chemotherapy alone may be more appropriate.” (page 1812, 1st column).
Xue provides an article on RUNX3 expression in pancreatic cancer (title, abstract). Xue teaches, “TGF-β is an effective inhibitor for the growth of many cells. The st full paragraph).  Xue continues by noting RUNX3 activity is controlled by phosphorylation, acetylation, promoter methylation, DNA repair and genetic stability (3945, 2nd full paragraph).
Wang provides an article on DPC4 and pancreatic cancer.  Wang teaches, “One of the main genetic alterations in pancreatic cancer is the loss-of-function mutation of the deleted in pancreatic cancer locus 4 (DPC4) tumor-suppressor gene. The DPC4 gene is located on chromosome 18q21, a region that is homozygously deleted in 30% to 37% pancreatic ductal adenocarcinomas (4–6). Also, intragenic inactivating mutations, such as nonsense, misssense, and frameshift, occur commonly in the DPC4 gene, accompanied by a loss of the other allele and the loss of heterozygosity (5, 7). In total (both homozygous deletion and loss of heterozygosity), the DPC4 gene is inactivated in 55% of tumors taken directly form patients (1, 8). The loss of DPC4 gene is thought to be associated with the progression and malignancy of pancreatic cancer, as it occurs only in PanIN3 and pancreatic adenocarcinomas (9, 10). DPC4 deficiency is nd column).
Xue teaches, “The results of our study showed that the mRNA and protein expression of RUNX3 in pancreatic carcinoma was increased compared with paracancerous tissues. There was a significant difference (P < 0.05) between these groups, suggesting that RUNX3 has a relationship with pancreatic cancer occurrence and development. Making 45.5% of average positive cell rate the cutoff, further study showed that the low expression of RUNX3 in pancreatic cancer was related to TNM stage, lymph node metastasis and neural invasion but not to gender, tumor location, size, differentiation, or serum CEA and CA199 concentrations, which suggested that RUNX3 expression level is well connected to the characteristics and prognosis of pancreatic cancer. In conclusion, RUNX3 expression in pancreatic cancer tissues was 
Li  (J Clinical Pathology (2004) volume 57, pages 294-299) teaches, “ Tissue samples from normal tissues had a mean (SEM) replicate number of Runx3 mRNA of 6.4 (2.3), whereas Runx3 mRNA was significantly increased in both chronic pancreatitis and PDAC, with the mean (SEM) replicate number being 114.1 (57.3) in chronic pancreatitis (p , 0.05) and 204.2 (128.4) (p , 0.05) in PDAC (fig 1).”(295, 2nd column).  Li teaches, “ all metastases were devoid of or displayed only very faint Runx3 immunoreactivity. It is also of interest that Runx3 mRNA values were high in CP, a known preneoplastic condition, suggesting that Runx3 expression is increased early in the pathogenesis of pancreatic cancer and lost at later steps in many pancreatic tumours” (page 297, 2nd column). 
Hidalgo teaches, “An emerging strategy in patients with resectable pancreatic cancer is the use of preoperative (neoadjuvant) treatment. Nonrandomized, phase 2 studies suggest that this approach is at least as effective as postoperative treatment and may decrease the rate of local failures and positive resection margins after surgery.58 These findings are particularly relevant for patients who have so-called borderline-resectable tumors with limited vascular involvement; in these patients, st column , 1st full paragraph).
Hidalgo provides a review article on the treatment of pancreatic cancer. Hidalgo teaches there is less than a 5% -5 year survival rate for subjects with pancreatic cancer (1605). Hidalgo teaches, “For patients with resectable disease, surgery remains the treatment of choice.”(page 1610, 1st column).Hildalgo teaches resection after neoadjuvant therapy (1610, top of second column, 1611, top 1st column).  Hildalgo teaches the use of adjuvant chemotherapy and radiation therapy (localized therapy).
Hidalgo teaches, “invasive carcinoma is paralleled by the successive accumulation of mutations that include activation of the KRAS2 oncogene, inactivation of the tumor-suppressor gene CDKN2A (which encodes the inhibitor of cyclin-dependent kinase 4 [INK4A]), and, last, inactivation of the tumor-suppressor genes TP53 and deleted in pancreatic cancer 4 (DPC4, also known as the SMAD family member 4 gene [SMAD4]).” (page 1606, 1st column, top). Hidalgo teaches, “DPC4 is lost in approximately 50% of pancreatic cancers, resulting in aberrant signaling by the transforming growth factor β (TGF-β) cell-surface receptor.” (page 1606, 1st column, bottom).
Hidalgo in the figure on top of page 1607, teaches numerous pathways and genes are altered in pancreatic cancer including those of TGF-beta signaling.
Therefore it would have been prima facie obvious to a physician of ordinary skill in the art prior to the effective filing date of the invention to examine expression of RUNX3 and DPC4 genotype in subjects with pancreatic cancer the artisan would be motivated as the RUNX3 expression and DPC4 genotype are known markers in 
With regards to claim 28, Iacobuzio-Donahue teaches, localized radio chemotherapy. 
With regards to claim 38, Hidalgo teaches systemic neoadjuvant therapy and resection were known treatments of pancreatic cancer(1610-1615)..
With regards to claims 39-42,  37 Hidalgo teaches tumor resection following local neoadjuvant therapy and systemic adjuvant therapy(1610-1615)...
Response to Arguments
The response  begins traversing the rejection by conceding, “Iacobuzio-Donahue teaches that "it may be conceivable that patients with DPC4 positive carcinomas would receive a greater clinical benefit from intensive local control [...] compared to patients with DPC4 negative carcinomas in which systemic chemotherapy alone may be more appropriate." This teaching fails to describe the presently disclosed interrelationship between DPC4 and RUNX3, and therefore fails to identify the important distinctions between disease states that are taught in the instant application. “
The response continues by asserting the teachings of Iacobuzio-Donahue does not specifically teach the combination of RUNX3 and DPC4.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is a 103 and not anticipatory.  The art of Li and Xue demonstrate that RUNX3 was known to be a biomarkers or pancreatic cancer.
The response continues by asserting Wang, Xue, Li and Hildago fail to teach or suggest the claimed method.  The response continues by arguing the teachings individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further the response is asserting that each individual reference be read in a vacuum.  However, the context of all inventions must be reviewed in view of the art at the time the claims were filed.  The art at the time of filing demonstrates that both 
The response continues by providing arguments to the teachings of Winter.  These arguments are not persuasive as Winter is not relied upon in the instant rejection.
The response further asserts the article by Taniguichi and Maitra none of the cited art renders obvious pancreatic cancer cells expressing DPC4 will be associated with different disease risk which depends on RUNX3 expression.  First it is noted the claim does not require DPC4 expression, but DPC4 genotype.  Further Taniguichi and Maitra do not specifically teach that the prior art does not teach the correlation.  Taniguichi and Maitra teaches the alleged interest in DPC4 genotype and RUNX3 expression was limited to inbred mice model, and are potentially valuable in decision making.  Taniguichi and Maitra are not relied upon in the instant rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Steven Pohnert/Primary Examiner, Art Unit 1634